Dismissed and Memorandum Opinion filed September 30, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00427-CV
____________
 
DAN DOMPIER and KATINA MESSERVE, Appellants
 
V.
 
KENNEDY ROOFING AND EXTERIORS, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 940187
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 22, 2010.  On September 21, 2010,
appellants filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Sullivan.